          Case 1:20-cv-09865-JGK Document 15 Filed 04/09/21 Page 1 of 1




April 8, 2021                                                                 Michael C. Schmidt
                                                                              Direct Phone 212-453-3937
                                                                              Direct Fax   866-736-3682
VIA ECF                                                                       mschmidt@cozen.com



Honorable John G. Koeltl
United States District Judge
United States District Court                                    Application granted.
Southern District of New York
                                                                SO ORDERED
500 Pearl Street
                                                                                          /s/ John G. Koeltl
New York, NY 10007
                                                                April 9, 2021                 John G. Koeltl
                Re:    Ashton et al. v. AptDeco                 New York, NY                     U.S.D.J.
                       20-CV-09865 (JGK)

Dear Judge Koeltl:

       We represent the Defendants in this case and respectfully submit this letter to request –
on consent – a two-week extension of time to file any motion to compel arbitration.

         As Your Honor may recall, by Electronic Order issued on March 3, 2021 (Docket No. 11),
the Court directed Defendants to file a motion to compel arbitration by April 16th if the parties were
unable to come to an agreement on that issue. Both sides have continued to discuss the issue
and require a little more time to determine whether such a motion would be necessary.
Accordingly, with the consent of Plaintiffs’ counsel, we respectfully request that Defendants’ time
to file a motion to compel arbitration be extended for two weeks from April 16th to April 30, 2021.

       Thank you very much for your attention and consideration.


                                                            Respectfully yours,

                                                            COZEN O'CONNOR




                                                            BY:      MICHAEL C. SCHMIDT


cc: All Counsel of Record (via ECF)




 LEGAL\51759392\1


                        3 WTC   175 Greenwich Street   55th Floor   New York, NY 10007
                         212.509.9400   800.437.7040    212.509.9492 Fax    cozen.com
